DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 9, 2020 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,698,916 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are considered to be anticipated or obvious variants in light of the granted patent and the prior art relied upon, listed in the claim rejections sections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 24, 25, 27, 28, 31, 32, 34, 35, 37, 38 and 40 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vaitheeswaran et al. (U.S. Publication No. 2013/0166598 A1, hereinafter referred to as “Vaitheeswaran”).
a method, comprising: (e.g., abstract and paragraph [0021])
obtaining, using a visualization application (visualization application)(e.g., figures 11A-11B and paragraph [0023], a final answer set from a set of answer sets generated by a data preparation application, (final answer set is obtained from a set of answer sets generated by a data preparation application)(e.g., figure 4 and paragraphs [0024], [0028]-[0030], [0038], [0039] and [0068])
wherein the answer sets were generated by performing a set of data preparation operations on one or more data sets in the data preparation application, and (answer sets were generated by performing a set of data preparation operations on data sets in the data preparation application)(e.g., figure 4 and paragraphs [0024] and [0029])
wherein each answer set comprises a result of transforming at least a portion of the one or more data sets using at least some of the set of data preparation operations; and (answer set includes a result of transforming a portion of the data sets using data preparation operations)(e.g., figures 2-7 and paragraphs [0028]-[0030] and [0033])
receiving, using the visualization application, a user specification of a source related query, (a user specification of a source related query is received – i.e., “top 10 profitable products” query is received)(e.g., figures 10 and 11A-11B and paragraphs [0023] and [0098])
wherein, in response to the source related query, a reference associated with the source related query is obtained by the data preparation application, (in response to the query, a reference associated with source related query is obtained by the data preparation application – matching is performed to determine search result objects)(e.g., figures 10 and 11A-11B and paragraphs [0033] and [0098])
wherein the data preparation application uses the reference to determine a corresponding subset of the set of answer sets associated with one or more corresponding data preparation operations, and (in the data preparation stage, the business objects engine generates an index that includes multiple index documents, along with multiple computer-readable master tables storing metadata of the respective business objects data source and metadata describing multiple data items stored in the respective business objects data sources. These are accessed for retrieval)(e.g., paragraph [0029] and [0098])
wherein the data preparation application presents the corresponding subset of the set of answer sets associated with the one or more data preparation operations according to the obtained reference. (based on the query and the indices, the business objects engine presents the corresponding subset of the set of answer sets according to the obtained reference)(e.g., figures 10, 11A-11B and paragraph [0098]).

Regarding claim 22, Vaitheeswaran discloses the method of claim 21. Vaitheeswaran further discloses wherein the visualization application is configured to render a visualization of data associated with the final answer set. (visualization of data is rendered that is associated with the final answer set)(e.g., figures 11A-11B).

Regarding claim 24, Vaitheeswaran discloses the method of claim 21. However, Vaitheeswaran further discloses wherein obtaining the final answer set comprises obtaining the reference. (based on the query and the indices, the business objects engine presents the corresponding subset of the set of answer sets according to the obtained reference and the 

Regarding claim 25, Vaitheeswaran discloses the method of claim 21. Vaitheeswaran further discloses wherein receiving the user specification comprises composing the reference using the visualization application. (metadata is composed using the visualization application)(e.g., figures 2, 7, 11A and 11B and paragraphs [0027]-[0030]).

Regarding claim 27, Vaitheeswaran discloses the method of claim 21. Vaitheeswaran further discloses wherein the data preparation context comprises a histogram of filtered data associated with the final answer set. (visualization showing a histogram of filtered data associated with the final answer set)(e.g., figures 11A-11B and paragraphs [0087] and [0098]).

Regarding claim 28, Vaitheeswaran discloses the method of claim 21. Vaitheeswaran further discloses wherein the data preparation context comprises a project step that affected at least some data associated with the final answer set. (project step affects the data)(e.g., paragraphs [0080], [0085] and [0087]).

Regarding claim 31, Vaitheeswaran discloses a system, (e.g., figure 1 and paragraph [0025]) comprising: one or more computer processors programmed to perform operations comprising: (e.g., paragraphs [0105] and [0108])
obtaining, using a visualization application (visualization application)(e.g., figures 11A-11B and paragraph [0023], a final answer set from a set of answer sets generated by a data preparation application, (final answer set is obtained from a set of answer sets generated by a data preparation application)(e.g., figure 4 and paragraphs [0024], [0028]-[0030], [0038], [0039] and [0068])
wherein the answer sets were generated by performing a set of data preparation operations on one or more data sets in the data preparation application, and (answer sets were generated by performing a set of data preparation operations on data sets in the data preparation application)(e.g., figure 4 and paragraphs [0024] and [0029])
wherein each answer set comprises a result of transforming at least a portion of the one or more data sets using at least some of the set of data preparation operations; and (answer set includes a result of transforming a portion of the data sets using data preparation operations)(e.g., figures 2-7 and paragraphs [0028]-[0030] and [0033])
receiving, using the visualization application, a user specification of a source related query, (a user specification of a source related query is received – i.e., “top 10 profitable products” query is received)(e.g., figures 10 and 11A-11B and paragraphs [0023] and [0098])
wherein, in response to the source related query, a reference associated with the source related query is obtained by the data preparation application, (in response to the query, a reference associated with source related query is obtained by the data preparation application – matching is performed to determine search result objects)(e.g., figures 10 and 11A-11B and paragraphs [0033] and [0098])
wherein the data preparation application uses the reference to determine a corresponding subset of the set of answer sets associated with one or more corresponding data preparation operations, and (in the data preparation stage, the business objects engine generates an index that includes multiple index documents, along with multiple computer-
wherein the data preparation application presents the corresponding subset of the set of answer sets associated with the one or more data preparation operations according to the obtained reference. (based on the query and the indices, the business objects engine presents the corresponding subset of the set of answer sets according to the obtained reference)(e.g., figures 10, 11A-11B and paragraph [0098]).
Claims 32, 34, 35, 37 and 38 have substantially similar limitations as stated in claims 22, 23, 25, 27 and 28, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 40, Vaitheeswaran discloses an article, comprising: a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising: (e.g., abstract and paragraphs [0008] and [0031])
obtaining, using a visualization application (visualization application)(e.g., figures 11A-11B and paragraph [0023], a final answer set from a set of answer sets generated by a data preparation application, (final answer set is obtained from a set of answer sets generated by a data preparation application)(e.g., figure 4 and paragraphs [0024], [0028]-[0030], [0038], [0039] and [0068])
wherein the answer sets were generated by performing a set of data preparation operations on one or more data sets in the data preparation application, and (answer sets 
wherein each answer set comprises a result of transforming at least a portion of the one or more data sets using at least some of the set of data preparation operations; and (answer set includes a result of transforming a portion of the data sets using data preparation operations)(e.g., figures 2-7 and paragraphs [0028]-[0030] and [0033])
receiving, using the visualization application, a user specification of a source related query, (a user specification of a source related query is received – i.e., “top 10 profitable products” query is received)(e.g., figures 10 and 11A-11B and paragraphs [0023] and [0098])
wherein, in response to the source related query, a reference associated with the source related query is obtained by the data preparation application, (in response to the query, a reference associated with source related query is obtained by the data preparation application – matching is performed to determine search result objects)(e.g., figures 10 and 11A-11B and paragraphs [0033] and [0098])
wherein the data preparation application uses the reference to determine a corresponding subset of the set of answer sets associated with one or more corresponding data preparation operations, and (in the data preparation stage, the business objects engine generates an index that includes multiple index documents, along with multiple computer-readable master tables storing metadata of the respective business objects data source and metadata describing multiple data items stored in the respective business objects data sources. These are accessed for retrieval)(e.g., paragraph [0029] and [0098])
wherein the data preparation application presents the corresponding subset of the set of answer sets associated with the one or more data preparation operations according to the obtained reference. (based on the query and the indices, the business objects engine presents the corresponding subset of the set of answer sets according to the obtained reference)(e.g., figures 10, 11A-11B and paragraph [0098]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Vaitheeswaran in view of Cushing et al. (U.S. Publication No. 2013/0097150 A1, hereinafter referred to as “Cushing”).
Regarding claim 23, Vaitheeswaran discloses the method of claim 21. However, Vaitheeswaran does not appear to specifically disclose wherein the set of data preparation operations comprises a sequence of data preparation operations.
On the other hand, Cushing, which relates to a transformation of complex data source result sets to normalized sets for manipulation and presentation (title), does disclose wherein the set of data preparation operations comprises a sequence of data preparation operations. (data access service receives MDX query specifications from enterprise applications targeting one or more multidimensional data sources. User interacts with enterprise applications to formulate a report and define a query specification, which generates one or more MDX queries. Data access service receives the queries and, for each query, decomposes the query into a plurality of constituent components, referred to as query run-tree nodes)(e.g., paragraph [0033]).
Vaitheeswaran discloses managing business objects data sources. In Vaitheeswaran, each data source, multiple computer-searchable index documents and multiple metadata tables are generated to provide the ability to search for data items in the multiple business objects data sources. However, Vaitheeswaran does not appear to specifically disclose the data preparation operations being a sequence of data preparation operations. On the other hand, Cushing, which relates to a transformation of complex data source result sets to normalized sets for manipulation and presentation (title), does disclose sequential data operations. This provides an effective manner to process the data so that results are consistent based on the same sequence occurring. 
Claim 33 has substantially similar limitations as stated in claim 23; therefore, it is rejected under the same subject matter.


Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vaitheeswaran in view of Lad et al. (U.S. Patent No. 9,411,787 B1, hereinafter referred to as “Lad”).
Regarding claim 26, Vaitheeswaran discloses the method of claim 21. However, Vaitheeswaran does not appear to specifically disclose wherein the reference comprises a link for navigating a user from the visualization application to a data preparation context in the data preparation application, and wherein the data preparation context is associated with the data associated with the final answer set.
On the other hand, Lad, which relates to cross-layer troubleshooting of application delivery (title), does disclose wherein the reference comprises a link for navigating a user from the visualization application to a data preparation context in the data preparation application, and wherein the data preparation context is associated with the data associated with the final answer set. (a set of layers are correlated, and reports including visualizations that present results of test performed at the different correlated layers can be accessed, such as using hyperlinks in a GUI menu that can encode the context vectors as GET parameters in the URLS)(e.g., figures 3 and 14 and col 7 lines 9-15 and col 7 line 66 – col 8 line 4).
Vaitheeswaran discloses managing business objects data sources. In Vaitheeswaran, each data source, multiple computer-searchable index documents and multiple metadata tables are 
Claim 36 has substantially similar limitations as stated in claim 26; therefore, it is rejected under the same subject matter.

Claims 29, 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vaitheeswaran in view of Barth et al. (U.S. Publication No. 2016/0253340 A1, hereinafter referred to as “Barth”)
Regarding claim 29, Vaitheeswaran discloses the method of claim 21. However, Vaitheeswaran does not appear to specifically disclose wherein the data preparation context comprises a lineage of at least some data associated with the final answer set.
On the other hand, Barth, which relates to data management platform using metadata repository (title), does disclose wherein the data preparation context comprises a lineage of at least some data associated with the final answer set. (data preparation context includes a lineage of some data associated with the final answer set)(e.g., abstract and paragraphs [0009], [0034] and [0045]).

Regarding claim 30, Vaitheeswaran discloses the method of claim 21. However, Vaitheeswaran does not appear to specifically disclose wherein the data preparation context comprises a data quality summary of at least some data associated with the final answer set.
On the other hand, Barth, which relates to data management platform using metadata repository (title), does disclose wherein the data preparation context comprises a data quality summary of at least some data associated with the final answer set. (data preparation context includes data quality summary (status information – load dates, quality exceptions, access rights, definitions, etc. - of some data associated with the final answer set)(e.g., abstract and paragraphs [0009], [0034] and [0045]).

Claim 39 has substantially similar limitations as stated in claim 29; therefore, it is rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165